DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on August 4, 2022, which has been entered into the file. 
By this amendment, the applicant has amended claims 1 and 13 and has canceled claims 2, 11-12, 14, and 18-19.  
Claims 1, 3-10, 13 and 15-17 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “absorption rates of the photoisomer molecule structures” recited in claims 1 and 13 is confusing and indefinite since it is not clear what are these “photoisomer molecules structures” therefore the “absorption rates” and “difference of absorption rates” cannot be definitely defined.  The scopes of claims 1 and 13 therefore are confusing and indefinite.   Claims 3-10 and 15-17 inherit the rejection.  
Claims 6 and 15 recite the phrase “the writing wavelength is a wavelength at which a light absorption rate of the trans-isomer molecule and a light absorption rate of the cis-isomer molecule structure match” that is in directly contradiction to the amended phrase “the writing wavelength is in a range of 5 nm to 15 nm greater than the wavelength at which the light absorption rates of the photoisomer molecule structures match in the light absorption spectrum” recited in their respective based claims 1 and 13.  The scopes of claims 6 and 15 therefore are confusing and indefinite.   
 Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-10 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered none has disclosed a holographic writing method and a holographic writing apparatus for writing holographic information by emitting a beam at a holographic recording medium containing a photo-responsible polymer material having photoisomerization characteristics that change a molecular structures including a trans-isomer molecule structure and a cis-isomer molecule structure thereof by absorbing light energy, the holographic wiring method writes the holographic method by using a writing wavelength different from a maximum absorption wavelength in a light absorption spectrum of the photoisomer molecule structures of the holographic recording medium, wherein the maximum absorption wavelength is a wavelength at which the light absorption rate is maximum in the light absorption spectrum, wherein a difference between the light absorption rates of the photoisomer molecule structures at the writing wavelength is less than a difference between the light absorption rates of the photoisomer molecule structures at the maximum absorption wavelength and the writing wavelength is in a range of 5 nm to 15 nm greater than the wavelength at which the light absorption rates of the photoisomer molecule structures match in the light absorption spectrum.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872